Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Napoleon T. Annan Yartey appeals the district court’s order granting Defendants’ motion to dismiss his complaint alleging several state law claims against Defendants, including breach of contract, fraud and conversion claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Yartey v. Montgomery Bd. of Educ., No. 8:10-cv-01384-DKC, 2010 WL 5301037 (D.Md. Dec. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.